Benham, Chief Justice.
Appellants Arthur Scott and Elliot Roger Caudell were arrested in separate incidents in Stephens County, and each was tested for blood alcohol content (“BAC”). Appellant Scott’s BAC registered .215, and appellant Caudell’s BAC was measured at .289. Each man was charged with driving under the influence of alcohol to the extent it was less safe for him to drive (OCGA § 40-6-391 (a) (1)), and with having an alcohol concentration of .10 grams or more within three hours of driving as a result of alcohol consumed before the driving activity ended. OCGA § 40-6-391 (a) (5). Each defendant filed a pretrial motion to preclude conviction under § 40-6-391 (a) (5) on the ground that the statutory subsection was unconstitutional. The trial court denied the motions, finding OCGA § 40-6-391 (a) (5) constitutional, and certified its rulings for immediate review. We granted the applications for interlocutory review to determine whether the statute was unconstitutionally overbroad or vague and whether it met the constitutional requirements of due process.
We addressed the identical issues in Bohannon v. State, 269 Ga. 130 (497 SE2d 552) (1998), where we upheld the statute against the constitutional challenges raised here. Accordingly, we affirm the trial court’s decision finding the statute constitutional. Id.

Judgments affirmed.


All the Justices concur.